       Case 8-19-76260-ast               Doc 209        Filed 10/28/19     Entered 10/29/19 09:28:46




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------------x
In re:                                                                   Chapter 11

                                                                         Case No. 19-76260 (AST)
ABSOLUT FACILITIES MANAGEMENT, LLC, et al.                               Case No. 19-76263 (AST)
                                                                         Case No. 19-76267 (AST)
                                                                         Case No. 19-76268 (AST)
                                                                         Case No. 19-76269 (AST)
                                                                         Case No. 19-76270 (AST)
                                                                         Case No. 19-76271 (AST)
                                                                         Case No. 19-76272 (AST)

                                                                         (Jointly Administered)
                                                      Debtors.
--------------------------------------------------------------------x

    ORDER APPROVING EMPLOYMENT OF SILVERMANACAMPORA LLP AS ATTORNEYS
       FOR THE PATIENT CARE OMBUDSMAN RETROACTIVE TO OCTOBER 4, 2019

         Upon consideration of the application (the "Application") of Joseph J. Tomaino, the

Patient Care Ombudsman (the "PCO") of the jointly administered estates of Absolut Facilities

Management, LLC, et al.1 (the "Debtors"), seeking authority to employ SilvermanAcampora LLP

(“SilvermanAcampora”) to represent the PCO as his attorneys; and upon the affidavit of Ronald

J. Friedman, Esq., a member of SilvermanAcampora which is attached to the Application; and it

appearing that: (i) the employment of SilvermanAcampora is necessary and would be in the best

interests of the estates; (ii) SilvermanAcampora is a "disinterested person" as that term is defined

in §101(14) of the Bankruptcy Code; and (iii) SilvermanAcampora is a firm duly qualified to

practice in the Courts of the State of New York and before this Court and that the firm represents

no interest adverse to these Debtors’ estates, and no adverse interest appearing thereto and no

additional notice being required; it is hereby



1
 The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Absolut Facilities Management, LLC (1412); Absolut Center for Nursing and Rehabilitation at
Allegany, LLC (7875); Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC (8266); Absolut Center
for Nursing and Rehabilitation at Gasport, LLC (8080); Absolut at Orchard Brooke, LLC (1641); Absolut Center for
Nursing and Rehabilitation at Orchard Park, LLC (8300); Absolut Center for Nursing and Rehabilitation at Three
Rivers, LLC (8133); and Absolut Center for Nursing and Rehabilitation at Westfield, LLC (7924).
     Case 8-19-76260-ast         Doc 209     Filed 10/28/19      Entered 10/29/19 09:28:46




       ORDERED, that in accordance with §327(a) of the Bankruptcy Code, SilvermanAcampora

be, and it hereby is, authorized and empowered to represent the PCO as his attorneys effective

as of October 4, 2019, to (i) provide the PCO with legal advice with respect to his duties,

obligations, and powers as PCO during the continuance of the Debtors’ cases; and (ii) represent

the PCO as an interested party in connection with any proceedings in these Debtors’ cases which

effect the rights of the PCO and the patients residing in the Debtors’ facilities (the “Services”). In

furtherance of the Services, SilvermanAcampora shall perform the following duties:

          (a) to prepare on behalf of the PCO, all necessary applications, motions, answers,
              orders, and other legal documents required by the Bankruptcy Code and the
              Bankruptcy Rules; and

          (b) perform all other legal services for the PCO, which may be necessary in
              connection with the PCO's duties in these Debtors’ cases.


       ORDERED,        that   ten   (10)   business    days’    notice    must    be   provided    by

SilvermanAcampora to the Debtors and the United States Trustee prior to any increases in

the rates set forth in the Application, and such notice must be filed with the Court. The

United States Trustee retains all rights to object to any rate increase on all grounds including, but

not limited to, the reasonableness standard provided for in §330 of the Bankruptcy Code, and

the Court retains the right to review any rate increase pursuant to §330 of the Bankruptcy

Code; and, it is further;

       ORDERED, that all compensation and reimbursement of expenses to be paid to

  SilvermanAcampora shall be subject to prior application to, and award by, this Court, pursuant
     Case 8-19-76260-ast       Doc 209     Filed 10/28/19     Entered 10/29/19 09:28:46




to 11 U.S.C. §§ 330 and 331, of the Bankruptcy Code and Local Bankruptcy Rules, any orders

of this Court, and the Guidelines promulgated by the Office of the United States Trustee.


NO OBJECTION:
October 25, 2019


s/ Christine H. Black ___________
Office of the United States Trustee


 SO ORDERED:




                                                             ____________________________
 Dated: October 28, 2019                                              Alan S. Trust
        Central Islip, New York                              United States Bankruptcy Judge
